Citation Nr: 1035256	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  97-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of skin 
cancer, to include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to February 
1961.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefits sought on appeal.  
				
In October 2007 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to service.

2.  The Veteran has skin cancer that is related to his exposure 
to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for skin cancer as due to 
exposure to ionizing radiation have been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the notice 
and development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law does 
not preclude the Board from adjudicating the Veteran's claims for 
service connection.  This is so because the Board is taking 
action favorable to the Veteran by granting service connection 
for PTSD and residuals of skin cancer; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

PTSD
The Veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999).  



Generally, if there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  However, a recent change to the 
regulations has created an exception to this.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule adds the following exception to the general 
requirements for stressor verification set forth in 38 U.S.C.A. 
§ 3.304: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case.

Here, the Veteran has been diagnosed with PTSD, most recently 
documented on VA examination in September 2009.

The Veteran does not contend his stressor was incurred in combat, 
nor does the evidence, including his DD Form 214,  support that 
the Veteran engaged in combat.  Instead, the Veteran asserts two 
primary in-service incidents as the cause of his PTSD.  At the 
August 2007 hearing the Veteran testified that he was asked to 
pull guard duty, an unusual occurrence, one night on the border 
between East and West Germany.  That night, as he was guarding 
the border, a fellow guard was shot and the Veteran was left to 
stand guard by himself for the remainder of the time, unarmed as 
he was not authorized to carry ammunition for his rifle.  The 
Veteran alleges this event was traumatic, particularly so because 
he felt unable to defend himself.  As for the second stressor, 
the Veteran contends that while on guard duty a civilian was shot 
at the fence line at the border when trying to escape.  The 
Veteran testified that the civilian did not immediately die, and 
lay there all night suffering from his injuries, which the 
Veteran was forced to witness during his shift.

The Board finds the Veteran's contentions about these stressors 
credible because they have been consistent throughout the record, 
including from prior to the Veteran's January 2005 claim.  For 
example, in January 2003 the Veteran told a VAMR examiner that 
when he witnessed the escaping East German being shot, he was 
forced to listen to the civilian "hollering in pain all night 
long," and felt helpless.  He further told the examiner that he 
"'felt bone-chilling fear'" when his fellow guard was shot.  In 
August 2002 he described the helplessness he felt as a 
peacekeeper at the wall as he had no ammunition with which to 
defend himself.  Also, throughout the record, the medical 
evidence consistently shows that a primary manifestation of the 
Veteran's PTSD has been nightmares.  At a January 2005 VA 
examination for an unrelated condition the Veteran told the 
examiner he experiences nightmares of being shot at while on 
guard duty in Germany.  He recounted this to VA providers in 
January 2003 and February 2002.  The January 2003 treatment note 
indicates the Veteran reported that, "'the crazy commies were 
allowed to shoot at us and we were not allowed to shoot back,'" 
and the Veteran was found to suffer from nightmares and 
flashbacks relative to this experience.  In July 2001 the Veteran 
reported on and off waking memories of the incidents from Germany 
as well as nightmares.  In October 2000 he stated that he had 
been having dreams of the incident in Germany in which the 
civilian was killed.

In addition, significantly, at the Veteran's discharge from 
service he was found to have "nervous trouble-frequent trouble 
sleeping-terrifying nightmares, and excessive depression and 
worries."  This supports the incurrence of the Veteran's 
stressors, particularly because the Veteran's current condition 
is manifested by the same symptoms documented in service.  

Moreover, the Board finds the Veteran's stressors corroborated by 
application of 38 C.F.R. § 3.304(f)(3).   Here, the Veteran's 
stressor is related to his fear of hostile military activity.  
The record has documented, on numerous occasions as cited above, 
that the Veteran feared for his life during the guard shift in 
which a fellow guardsman was killed.  Further, a VA psychiatrist 
has confirmed that the claimed stressors are adequate to support 
a diagnosis of PTSD and that the Veteran's symptoms are related 
to the claimed stressor.  On VA examination in September 2009, 
the examiner found, "it is my opinion that currently the Veteran 
has the diagnosis of posttraumatic stress disorder which meets 
the DSM-IV criteria and that his PTSD is at least as likely as 
not caused by or a result of his military service."  The 
Veteran's PTSD diagnosis was attributed to his "experiences in 
Germany at the DMZ while in the service."  

In addition, the Veteran has been in treatment for his PTSD 
through VA for a number of years and those treatment records also 
support a positive nexus between his current PTSD and service.  
In January 2003, a VA psychologist diagnosed the Veteran with 
PTSD and determined that "his trauma is technically non-
combat," but nevertheless recommended the Veteran to treatment 
group, which the record reveals, is a combat trauma group for 
Veterans with PTSD.  This treatment note is highly suggestive of 
a link between the Veteran's PTSD and his "non-combat" trauma 
sustained in service.  The subsequent combat group treatment 
notes are further supportive of such a link.  In October 2003 the 
Veteran recounted the civilian sniper shooting and the fellow 
guard shooting in his group session, and the treatment provider 
found the Veteran's "SUD score" or "subjective unit of 
distress scale" score was high as a result.  A separate 
treatment note from October 2003 diagnosed the Veteran with PTSD 
of a "delayed onset, chronic, multiple signs and symptoms," and 
discussed the Veteran's PTSD in the context of traumatic events 
from service. Further, there is no "clear and convincing 
evidence" to the contrary.  The claims file contains no negative 
nexus opinions.  The Board further finds that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service as his personnel records confirm his 
German service as contended.  As such, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  This, combined with the positive nexus 
evidence of record and the lack of any evidence to the contrary, 
warrants an allowance of service connection for the claim.     

Residuals of Skin Cancer
The Veteran claims he was exposed to ionizing radiation while in 
service, causing his skin cancer.  He alleges he was exposed to 
this radiation while working with and around Nike missiles, 
including by working on the air conditioning units that were used 
to cool the nuclear material, as well as other equipment of the 
missiles.  At both his May 1998 and August 2007 hearings the 
Veteran contended that fluid from the air conditioning units 
would frequently leak out onto his skin and that this material 
was radioactive.  The Veteran contends that he performed this 
work while in the 502nd Ordinance, attached to the 2nd Missile 
Battalion in Germany, which had four missile batteries that the 
Veteran worked on.  The Veteran also contended that he worked on 
two missile batteries of the 6th Missile Battalion.  He testified 
he was part of a company of about 70 men and that he received 
formal training to work on the 400-cycle generators for the 
missiles.  He further testified that he was assigned a wrecker 
that he used to haul missiles.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in a number of different ways.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  While various methods of presumptive service connection 
are applicable to radiation claims, none apply to the claim at 
bar.  Under §3.309(a), certain diseases, chronic in nature, may 
be presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 percent 
or more within one year from separation from active service, even 
though there is no evidence of the disease during service.  
Malignant tumors have been identified as a chronic disease 
subject to presumptive service connection under 38 C.F.R. § 
3.309(a).  In addition, under § 3.309(d), there are specific 
diseases that may be presumptively service connected if manifest 
in a radiation-exposed Veteran.  Finally, under 38 C.F.R. 
§ 3.311, "radiogenic" diseases found five years or more after 
service in an ionizing radiation-exposed Veteran may be service-
connected if the VA Under Secretary for Benefits determines that 
they are related to ionizing radiation exposure while in service, 
or if they are otherwise linked medically to ionizing radiation 
exposure while in service.     

The Board does not find that presumptive service connection is 
warranted under 
§ 3.309(a) because no diagnosis of skin cancer is documented from 
within one year of the Veteran's service separation.  The Board 
also does not find that §3.309(d) applies to this case because 
the Veteran did not participate in a radiation-risk activity.  A 
"radiation-risk activity" includes the onsite participation in a 
test involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites, none of which are applicable 
here. 38 C.F.R. § 3.309 (d)(3).  Finally, § 3.311 is not 
applicable because the appropriate dose estimate development 
required for consideration under this section has not been 
conducted.  An October 2006 response from the Army Dosimetry 
Center indicated that records could not be located for the 
Veteran.

Nonetheless, the Board finds that service connection is warranted 
for this claim under a theory of direct service connection.  To 
establish direct service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  

Here, the Veteran was diagnosed with skin cancer on VA 
examination in January 2010.  As for the in-service incurrence of 
this condition, personnel records confirm that the Veteran was a 
motor generator repairman with the 502nd Ordinance from May 1960 
until September 1960 when he became a powerman helper.  In 
addition, in October 1994, biopsies of lesions removed from the 
Veteran's ear and back revealed the presence of "nuclear 
dusts."  The Veteran has contended throughout the course of this 
appeal that medical professionals have consistently advised him 
that this refers to the presence of radioactive material in his 
skin.

The RO has consistently discounted the October 1994 report on the 
basis that "nuclear dusts" do not refer to nuclear radiation 
exposure but instead refer to the fragmentation of cells.  The 
file contains internet materials that appear to support the RO's 
interpretation of what "nuclear dusts" mean, but as this cannot 
be the basis for resolving such a medical question, the Board 
remanded the matter in October 2007 for a professional medical 
opinion.  On VA examination in January 2010, the examiner 
reviewed the claims file and made specific note of the October 
1994 report.  The later examiner determined that "the Veteran's 
present condition of skin cancer is as least as likely as not 
(50/50 probability) caused by or a result or related to his 
active service, including as due to any exposure to ionizing 
radiation."  The examiner determined that the type of skin 
cancer the Veteran has, basal cell carcinoma, is one of the types 
of cancers that has been found to be due to radiation exposure, 
and made reference to early studies of nonmelanoma skin cancers 
of workers who handled early radiation devices.  

Given this, the Board finds that the issue of in-service 
radiation exposure is, at the very least, in equipoise.  While 
there remains no definitive evidence of radiation exposure, the 
search for documentation in this regard has been exhausted, and 
the Board finds no reason to doubt the Veteran's competence or 
credibility in this regard.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2005) (holding that a medical opinion formed on 
the basis of the Veteran's reported medical history cannot be 
rejected without the Board first finding that the Veteran's 
allegations are not credible); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (holding the Board cannot determine that a 
Veteran's statements lack credibility merely based on a lack of 
such documentation in the service treatment records).  There is 
no nexus evidence to the contrary of the January 2010 examiner's 
opinion.  The claims file contains no negative nexus evidence 
whatsoever.    

As such, the Board finds that the evidence is, at minimum, in 
equipoise.  Resolving the benefit of the doubt in the favor of 
the Veteran, the Board finds that skin cancer was incurred as a 
result of exposure to ionizing radiation during active service. 
Therefore, service connection for skin cancer is granted.

ORDER

Service connection for PTSD is granted.

Service connection for residuals of skin cancer is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


